DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 07/30/2021 have been fully considered.
Regarding the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Collins et al. (US20160055196A1) in view of Wolfe et al. (US20170024695A1) and Mavinakuli et al. (US20160267090A1), Applicant's arguments are persuasive.
An updated search shows Ly et al. (US20040103085A1) describes a “method for smart scheduling of documents for publishing to one or more users” by showing in [Abstract] that archived documents are evaluated and, if they meet predetermined criteria, copied to designated web-hosting servers for publishing to one or more users. Ly discloses “determining, by the adaptive job server, a validation status of the first document based on one or more document-level pre-requisites associated with the first document” by showing in para [0030] at a first scheduled time, these documents will be selected and sent as inputs to cause CPU 401 to examine the selected documents to verify whether they meet predetermined criteria, wherein the predetermined criteria are based, at least, on the size of each of the selected archived documents, the file type of each of the digital files contained in the selected archived documents, the file path of each of digital files contained in the selected archived documents, or the intended destination of the digital files contained in the selected archived documents. Ly fails to teach “the document-level pre-requisites comprising one or more scripts or one and more components required for scheduling,” as in claim 1.
. Examiner agrees that none of the cited references teach the features, as claimed. Therefore, the rejection has been withdrawn. In light of further amendments, as presented below, no better art exists to teach all of the claimed limitations as in independent claims 1, 17 and 27. Therefore, no new grounds of rejection are made. No other previously-made grounds of rejection remain. Claims 1-20 are allowable.
Examiner’s Amendment

Examiner’s amendment to the record appears below. Should the changes be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be filed no later than the payment of the issue fee.


1.	(Proposed Amendment) A computer-implemented method for smart scheduling of documents for publishing to one or more users, the method being executed by one or more processors and comprising:
receiving, by an adaptive job server, a first document;
	determining, by the adaptive job server, whether the first document is one of new and modified or the first document is not one of new and modified based on a modification date and a last modification date of the first document;
in response to determining that the first document is one of new and modified, determining, by the adaptive job server, a validation status of the first document based on one or more document-level pre-requisites associated with the first document, the document-level pre-requisites comprising one or more scripts or one and more components required for scheduling;
in response to determining that the first document is not one of new and modified, determining whether the validation status of the first document is empty;
in response to determining that the validation status of the first document is empty, determining whether the validation status of the first document is true or false based on the document-level pre-requisites, where:
in response to determining that the validation status of the first document is true:
transmitting, by the adaptive job server, the first document to a first proxy server of a plurality of proxy servers ,

scheduling, by the first proxy server, the first document for publishing to one or more users and
in response to determining that the validation status of the first document is false:
blocking the first document from being scheduled for publishing. 

2.	(Original) The method of claim 1, further comprising:
receiving, by the adaptive job server, a second document; and
determining, by the adaptive job server, a validation status of the second document based on one or more document-level pre-requisites associated with the second document.

3.	(Original) The method of claim 2, further comprising, in response to determining that the validation status of the second document is false: blocking the second document from scheduling and performing one or more of issuing a notification and receiving a third document.

4.	(Previously Presented) The method of claim 2, further comprising:
	transmitting, by the adaptive job server, the second document to a second proxy server of the proxy servers in response to determining that the validation status of the second document is true;
	determining, by the second proxy server, a validation status of the second proxy server based on one or more server-side pre-requisites for scheduling the second document; and
	transmitting, by the second proxy server, the second document for processing by another proxy server in response to determining that the validation status of the second proxy server is false.

5.	(Original) The method of claim 1, wherein determining a validation status of the first document is executed in response to determining that a first attribute and a second attribute of the first document are not equal.

6.	(Original) The method of claim 1, wherein determining a validation status of the first proxy server is executed in response to determining one of:
that the first proxy server is handling a scheduling request for the first time, or
that the first proxy server has been modified since last handling a scheduling request.

7.	(Previously Presented) The method of claim 1, wherein scheduling the first document for publishing to one or more users comprises retrieving data and any analytical objects that are to be applied to the first document to provide a populated document and transmitting the populated document to one or more users at a pre-determined time.

8.	(Proposed Amendment) A non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for smart scheduling of documents for publishing to one or more users, the operations comprising:
receiving, by an adaptive job server, a first document;
	determining, by the adaptive job server, whether the first document is one of new and modified or the first document is not one of new and modified based on a modification date and a last modification date of the first document;
in response to determining that the first document is one of new and modified, determining, by the adaptive job server, a validation status of the first document based on one or more document-level pre-requisites associated with the first document, the document-level pre-requisites comprising one or more scripts or one and more components required for scheduling;
in response to determining that the first document is not one of new and modified, determining whether the validation status of the first document is empty;
in response to determining that the validation status of the first document is empty, determining whether the validation status of the first document is true or false based on the document-level pre-requisites, where:
in response to determining that the validation status of the first document is true:
transmitting, by the adaptive job server, the first document to a first proxy server of a plurality of proxy servers ,

scheduling, by the first proxy server, the first document for publishing to one or more users and
in response to determining that the validation status of the first document is false:
blocking the first document from being scheduled for publishing.

9.	(Original) The computer-readable storage medium of claim 8, wherein operations further comprise:
receiving, by the adaptive job server, a second document; and
determining, by the adaptive job server, a validation status of the second document based on one or more document-level pre-requisites associated with the second document.

10.	(Original) The computer-readable storage medium of claim 9, wherein operations further comprise, in response to determining that the validation status of the second document is false: blocking the second document from scheduling and performing one or more of issuing a notification and receiving a third document.

11.	(Previously Presented) The computer-readable storage medium of claim 9, wherein operations further comprise:
	transmitting, by the adaptive job server, the second document to a second proxy server of the proxy servers in response to determining that the validation status of the second document is true;
determining, by the second proxy server, a validation status of the second proxy server based on one or more server-side pre-requisites for scheduling the second document; and
transmitting, by the second proxy server, the second document for processing by another proxy server in response to determining that the validation status of the second proxy server is false.

12.	(Original) The computer-readable storage medium of claim 8, wherein determining a validation status of the first document is executed in response to determining that a first attribute and a second attribute of the first document are not equal.

13.	(Original) The computer-readable storage medium of claim 8, wherein determining a validation status of the first proxy server is executed in response to determining one of:
that the first proxy server is handling a scheduling request for the first time, or
that the first proxy server has been modified since last handling a scheduling request.

14.	(Currently Amended) The computer-readable storage medium of claim 8, wherein scheduling the first document for publishing to one or more users comprises retrieving 
15.	(Proposed Amendment) A system, comprising:
	a computing device; and
	a computer-readable storage device coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations for smart scheduling of documents for publishing to one or more users, the operations comprising:
receiving, by an adaptive job server, a first document;
determining, by the adaptive job server, whether the first document is one of new and modified or the first document is not one of new and modified based on a modification date and a last modification date of the first document;
in response to determining that the first document is one of new and modified, determining, by the adaptive job server, a validation status of the first document based on one or more document-level pre-requisites associated with the first document, the document-level pre-requisites comprising one or more scripts or one and more components required for scheduling;
in response to determining that the first document is not one of new and modified, determining whether the validation status of the first document is empty;
in response to determining that the validation status of the first document is empty, determining whether the validation status of the first document is true or false based on the document-level pre-requisites, where:
in response to determining that the validation status of the first document is true:
transmitting, by the adaptive job server, the first document to a first proxy server of a plurality of proxy servers ,

scheduling, by the first proxy server, the first document for publishing to one or more users and
in response to determining that the validation status of the first document is false:
blocking the first document from being scheduled for publishing.

16.	(Original) The system of claim 15, wherein operations further comprise:
receiving, by the adaptive job server, a second document; and
determining, by the adaptive job server, a validation status of the second document based on one or more document-level pre-requisites associated with the second document.

17.	(Original) The system of claim 16, wherein operations further comprise, in response to determining that the validation status of the second document is false: blocking the second document from scheduling and performing one or more of issuing a notification and receiving a third document.

18.	(Previously Presented) The system of claim 16, wherein operations further comprise:
	transmitting, by the adaptive job server, the second document to a second proxy server of the proxy servers in response to determining that the validation status of the second document is true;
determining, by the second proxy server, a validation status of the second proxy server based on one or more server-side pre-requisites for scheduling the second document; and
transmitting, by the second proxy server, the second document for processing by another proxy server in response to determining that the validation status of the second proxy server is false.

19.	(Original) The system of claim 15, wherein determining a validation status of the first document is executed in response to determining that a first attribute and a second attribute of the first document are not equal.

20.	(Original) The system of claim 15, wherein determining a validation status of the first proxy server is executed in response to determining one of:
that the first proxy server is handling a scheduling request for the first time, or
that the first proxy server has been modified since last handling a scheduling request.

Allowable Subject Matter
Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162.  The examiner can normally be reached on Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN DOAN/Primary Examiner, Art Unit 2442